DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) filed on 10/8/2019 was considered and placed on the file of record by the examiner.
 
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “the second threshold value.” There is insufficient antecedent basis for this limitation in the claim.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki eta al. (US 2006/0197761) in view of Umezawa (US 2013/0088578).
 
Regarding claim 1, Suzuki teaches a vehicle image processing device comprising: 
a plurality of buffers configured to accumulate pieces of image data input individually and sequentially from a plurality of cameras installed in a vehicle and respectively shooting different surrounding regions of the vehicle so as to associate the pieces of image data with the cameras (see figure 1, figure 3, para. 0023, where Suzuki discusses multiple cameras installed on a vehicle capturing different angles surrounding the vehicle);
a signal line transferring the pieces of image data in the buffers to the processor (see figure 1, figure 3, para. 0023, where Suzuki discusses multiple buffer memory storing image data); and 
(see figure 1, figure 3, para. 0023, 0031-0032, where Suzuki discusses a CPU controlling the output of each memory buffer based on image deviations).
Suzuki does not expressly teach a processor configured to select the buffer based on state information for determining traveling conditions of the vehicle and acquire the piece of image data from the selected buffer so as to perform image processing thereon.
However, Umezawa teaches a processor configured to select the buffer based on state information for determining traveling conditions of the vehicle and acquire the piece of image data from the selected buffer so as to perform image processing thereon (see figure 4, para. 0074, where Umezawa discusses memory buffers storing each camera data, and the processor selecting a camera data for driving and parking conditions and door opening/closing assistance around the vehicle).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Suzuki with Umezawa to derive at the invention of claim 1.  The result would have been expected, routine, and predictable in order to process traveling image data.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Suzuki in this manner in order to improve processing traveling image data by selecting image buffers based on the travel direction of the vehicle therefore using less memory processing consumption.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Suzuki, while the teaching of Umezawa continues to perform the same function as originally taught prior to being combined, in order to produce the 

Regarding claim 3, Umezawa teaches further comprising: a capture unit having the buffers and the transfer controller provided therein; a work buffer configured to hold the piece of image data output by the transfer controller to the signal line and subjected to the image processing performed by the processor; and a processor unit having the processor and the work buffer provided therein, wherein the signal line is configured to be able to connect the buffers in the capture unit and the work buffer in the processor unit to each other (see figure 4, para. 0074, where Umezawa discusses memory buffers storing each camera data, and the processor selecting a camera data for driving and parking conditions and door opening/closing assistance around the vehicle).
The same motivation of claim 1 is applied to claim 3.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Suzuki and Umezawa to derive at the invention of claim 3.  The result would have been expected, routine, and predictable in order to process traveling image data.

Regarding claim 4, Umezawa teaches wherein the state information includes a vehicle speed, and the processor performs the selection of the buffer based on comparison of the vehicle speed and  (see figure 4, para. 0113, where Umezawa discusses switching between camera data based a vehicle speed threshold to determine whether the vehicle is parking or driving).
The same motivation of claim 1 is applied to claim 4.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Suzuki and Umezawa to derive at the invention of claim 4.  The result would have been expected, routine, and predictable in order to process traveling image data.

Regarding claim 10, Umezawa teaches further comprising: an acquisition portion acquiring characteristic information including an instruction for a monitoring direction in a specific place, wherein the processor selects at least one of the buffers based on a position of travelling and the characteristic information (see figure 4, para. 0113, where Umezawa discusses switching between camera data based a vehicle traveling direction).
The same motivation of claim 1 is applied to claim 10.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Suzuki and Umezawa to derive at the invention of claim 10.  The result would have been expected, routine, and predictable in order to process traveling image data.

Regarding claim 11, Umezawa teaches wherein the vehicle is an industrial vehicle, the state information includes the vehicle speed and a steering angle, the processor determines, based on the state information, whether turning of the vehicle is rightward turning or leftward turning and when the vehicle is turned rightward, the processor selects the buffer in which the piece of image data obtained by shooting at least an area on a right side in a forward direction and an area on a left side in a backward  (see figure 4, para. 0034, 0113, 0115, where Umezawa discusses switching between camera data based a vehicle traveling direction).
The same motivation of claim 1 is applied to claim 11.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Suzuki and Umezawa to derive at the invention of claim 11.  The result would have been expected, routine, and predictable in order to process traveling image data.

Regarding claim 12, Umezawa teaches wherein the cameras include a right-side shooting camera shooting an area on the right side of the vehicle and a left-side shooting camera shooting an area on the left side thereof, and when the vehicle is turned rightward, the processor performs the image processing on a region of part on a left side of the pieces of image data individually shot with the right-side shooting camera and the left-side shooting camera whereas when the vehicle is turned leftward, the processor performs the image processing on a region of part on a right side of the pieces of image data individually shot with the right-side shooting camera and the left-side shooting camera (see figure 4, para. 0034, 0113, 0115, where Umezawa discusses switching between camera data based a vehicle traveling direction).
The same motivation of claim 1 is applied to claim 12.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Suzuki and Umezawa to derive at 

Regarding claim 13, Umezawa teaches wherein the state information includes the steering angle and the shift position of the gear of the vehicle, and the processor estimates, based on the steering angle and the shift position, a route on which the vehicle travels, and performs, based on a result of the estimation, the image processing on a region of part included in the pieces of image data acquired from the buffers (see figure 4, para. 0055-0056, 0091, 0113-0115, where Umezawa discusses switching between camera data based a vehicle steering angle and shift position).
The same motivation of claim 1 is applied to claim 13.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Suzuki and Umezawa to derive at the invention of claim 13.  The result would have been expected, routine, and predictable in order to process traveling image data.

Regarding claim 14, Umezawa teaches wherein the cameras include a first camera shooting an area in a first direction of the vehicle and a second camera shooting an area in a direction different from the first direction, and the vehicle image processing device further comprises an adjustment portion adjusting, based on brightness of the pieces of image data individually shot with the first camera and the second camera, a shooting parameter for each of the cameras (see figure 4, para. 0055-0056, 0091, 0113-0115, where Umezawa discusses calculating the luminance difference between two images).
The same motivation of claim 1 is applied to claim 14.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Suzuki and Umezawa to derive at 

Claim 15 is rejected as applied to claim 4 as pertaining to a corresponding method.

Claim 16 is rejected as applied to claim 4 as pertaining to a corresponding computer-readable storage medium.

Allowable Subject Matter

Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art was found to claim “wherein the processor determines, based on the state information, at least one buffer of the buffers as a selection target, and sets a selection frequency of the at least one buffer included in the selection target higher than selection frequencies of the other buffers so as to sequentially select the at least one buffer included in the selection target.”

Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art was found to claim “wherein the cameras include one or more of the cameras shooting a surrounding of the vehicle, the threshold values include a first threshold value and when the vehicle speed is less than the first threshold value, the processor selects the buffer in which the piece of image data shot with the one or more of the cameras shooting the entire surrounding of the vehicle is accumulated.”

Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No prior art was found to claim “wherein the cameras include a camera shooting an area ahead of the vehicle and a camera shooting an area behind the vehicle, the state information further includes a shift position of a gear of the vehicle, the threshold values include the first threshold value and a second threshold value which is more than the first threshold value and when the vehicle speed is equal to or more than the first threshold value and less than the second threshold value, and the shift position indicates a forward movement, the processor selects only the buffer in which the piece of image data shot with the camera shooting the area ahead of the vehicle is accumulated whereas when the shift position indicates a backward movement, the processor selects only the buffer in which the piece of image data shot with the camera shooting the area behind the vehicle is accumulated.”

Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art was found to claim “wherein the threshold values include a switching start threshold value and a switching completion threshold value in which a difference with the switching start threshold value is a first value, the processor is configured to perform the image processing on a predetermined number of pieces of the image data per unit time and when the vehicle speed is between the switching start threshold value and the switching completion threshold value, the processor switches the buffers to be selected such that, as the vehicle speed approaches the switching completion threshold value from the switching start threshold value, the predetermined number of pieces of image data on which the image processing is performed per the unit time before the vehicle speed reaches the switching start threshold value is replaced with the predetermined number of pieces of image data after the vehicle speed reaches the switching completion threshold value.”








Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Mercep et al. (US 2018/0314921) discusses sensors mounted in the vehicle with classifications,
which can include a type of an object associated with the sensor measurement data.
Shiohara (US 2017/0237882) discusses multiple cameras on a vehicle connected to line buffer.
Chien et al. (US 2017/0132476) discusses multiple cameras surrounding a vehicle connected to line buffer.








Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663